United States Court of Appeals,

                                              Fifth Circuit.

                                             No. 92-1744.

                         Richard W. PICKENS, et al., Plaintiffs-Appellants,

                                                    v.

                   LOCKHEED CORPORATION, et al., Defendants-Appellees.

                                             May 21, 1993.

Appeal from the United States District Court for the Northern District of Texas.

Before KING, HIGGINBOTHAM and DeMOSS, Circuit Judges.

        PER CURIAM:

        This case is the latest and last of a series of cases brought by Richard W. Pickens ("Pickens"),

Texas Extrusion Corp. ("TEC") or Pickens Industries, Inc. ("PII") seeking to set aside part or all of

the provisions of a joint plan of reorganization applicable to Pickens, TEC and PII which was

confirmed by the Bankruptcy Court for the Northern District of Texas in 1984 and affirmed by this

Court in Texas Extrusion Corp. v. Lockheed Corp., 844 F.2d 1142 (5th Cir.), cert. denied, 488 U.S.
926, 109 S. Ct. 311, 102 L. Ed. 2d 330 (1988). The district court denied relief here on the basis, inter

alia, that all the claims in the lawsuit were barred by the doctrine of res judicata and on the basis that

the lawsuit was not brought within six months of the entry of the order approving the joint plan of

reorganization as required by 11 U.S.C. § 1144. The district court was indisputably correct in

dismissing this case. All the claims asserted by Pickens, TEC and PII either could have been brought

in the many previous proceedings or they were brought and ultimately rejected.

        Although we would be just ified in assessing sanctions against Pickens, TEC and PII as

Lockheed has requested, we have elected not to do so. Our decision, however, is without prejudice

to Lockheed's right to re-urge the imposition of sanctions should Pickens, TEC or PII attempt to act

in contravention of the order and judgment rendered herein.

        We expressly forbid Pickens, TEC and PII, and each of them, from taking any action or filing

any pleadings concerning any matter or issue of any nature arising from or connected with the
litigation or causes of action heretofore asserted or existing between Pickens, TEC or PII, on the one

hand, and Lockheed Corporation or any of its affiliates, on the other hand. Without first obtaining

the express approval of a judge of this Court, neither the Clerk of this Court, nor the clerk of any

district court or bankruptcy court within the Fifth Circuit shall accept for filing any pleading or other

document proffered by or on behalf of Pickens, TEC or PII as to any such matter or issue, including,

without limitation, motions for rehearing or rehearing en banc in connection herewith, which we

expressly forbid them to file.

        The judgment of the district court is AFFIRMED and the mandate shall issue forthwith.